            Case 2:20-mc-00082-KJM-EFB Document 4 Filed 07/10/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00082-KJM-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $28,360.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Christopher Reyes (“Reyes”), appearing in propria persona, hereby agree and STIPULATE as follows:

19          1.     On or about January 15, 2019, claimant Reyes filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $28,360.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 22, 2019.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
            Case 2:20-mc-00082-KJM-EFB Document 4 Filed 07/10/20 Page 2 of 2



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was April 14, 2020.

 4          4.      By Stipulation and Order filed April 10, 2020, the parties stipulated to extend to July 14,

 5 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 9 extend to August 14, 2020, the time in which the United States is required to file a civil complaint for

10 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

11 currency is subject to forfeiture.

12          6.      Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to August 14, 2020.

15    Dated:     6/30/2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
16

17                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
18                                                           Assistant U.S. Attorney
19

20    Dated:     6/30/2020                                   /s/ Christopher Reyes
                                                             CHRISTOPHER REYES
21                                                           Appearing in Propria Persona
                                                             (As authorized via phone)
22

23
            IT IS SO ORDERED.
24
     Dated: July 10, 2020.
25

26

27

28
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
